DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I: Claims 1-9 and 16-19 in the reply filed on October 11, 2021 is acknowledged.  The traversal is on the ground(s) that applicant contends that a technical relationship exists between the groups involving one or more of the same or corresponding special technical features and asserts that Claim 10 depends on and incorporates all of the limitations of independent Claim 1 and incorporates all of the same technical features of Claim 1.  This is not found persuasive because .the groups lack unity of invention in view of the rejections provided below.  That Claim 10 depends from Claim 1 is irrelevant to a PCT restriction.  The restriction is still deemed proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
An action on the merits of elected Claims 1-9 and 16-20 is provided below.

Claim Objections
Claims 16 and 18 are objected to because of the following informalities:
Claim 16 recites the limitation “the guides” in line 1.  It appears the claim should recite “the plurality of guides” in order to maintain consistency with “a plurality of guides” recited in Claim 2, lines 1-2.
Claim 18 recites the limitation “whereby the coffee capsule comprises between 5 to 20 grams” in lines 1-2.  It is unknown what 5 to 20 grams is associated with.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a quantity of water” in line 5.  It is unclear if this refers to “water” recited in Claim 1, line 2 or to an entirely different water.  For purposes of examination Examiner interprets the claim to refer to the same water.
Claim 1 recites the limitation “a quantity of coffee” in line 6.  It is unclear if this refers to “coffee” recited in Claim 1, line 3 or to an entirely different coffee.  For purposes of examination Examiner interprets the claim to refer to the same coffee.
Claim 3 recites the limitation “the inner coffee capsule” in lines 2-3.  There is insufficient antecedent basis for an inner coffee capsule.  There is only antecedent basis for “a coffee capsule as recited in Claim 1, line 3.
Claim 3 recites the limitation “steady” in line 3.  The term "steady” is a relative term which renders the claim indefinite.  The term "steady" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites the limitation “a metallic conic UFO shaped container” in line 2.  It is unknown what constitutes a “UFO shaped container.”
Claim 7 recites the limitation “its” in line 3.  It is unclear what structure “its” is associated with.
Claim 9 recites the limitation “the water capsule comprises between 20 to 100 ml or 50 ml of water” in line 2.  It is unclear what volume range of water is recited since there are two different ranges present in the claim.  For purposes of examination Examiner interprets the claim to recite the water capsule comprises between 25 to 100 ml of water.
Clarification is required.
Claims 2-5, 8, and 16-19 are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness.

Claims 1, 3, 5-8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aviles et al. US 2014/0161940 (cited on Information Disclosure Statement filed April 7, 2021) in view of Evgi EP 1 658 796 (cited on Information Disclosure Statement filed April 7, 2021).
Regarding Claim 1, Aviles et al. discloses a capsule (cartridge 10) comprising a water capsule (second chamber 14b), a coffee capsule (first chamber 14a), and a water hole valve (valve 44) disposed on the water capsule (second chamber 14b) (‘940, 
Aviles et al. discloses the quantity of liquid being disposed within the water capsule (second chamber 14b) being a fluid that is an alcoholic ingredient, dairy product, liquid flavoring but does not teach the fluid being a quantity of water.
Evgi discloses a capsule comprising a water capsule (inside part, waste container C), a coffee capsule (one time use capsule D) whereby the water capsule (inside part, waste container C) holds a quantity of water (controlled quantity water B) and the coffee capsule (one time use capsule D) is housed within the water capsule (inside part, waste container C) and holds a quantity of coffee (coffee A) (‘796, FIGS. 3-4).
Both Aviles et al. and Evgi are directed towards the same field of endeavor of beverage capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aviles et al. and construct the liquid disposed within the water capsule to be a quantity of water since Evgi teaches that it was known and conventional to use water as one of the ingredients stored within the chamber of a coffee capsule.
Further regarding Claim 1, the limitations “configured to contain water,” “configured to contain coffee,” and “the water hole disposed on the water capsule is configured to release the water within the water capsule into a coffee machine” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 3, Aviles et al. discloses a plurality of holders (membrane 40 and valves 44) disposed on the coffee capsule (‘940, Paragraph [0026]).
Further regarding Claim 3, the limitations “configured to keep the inner coffee capsule steady and ready for perforation by the coffee machine” are limitations regarding the intended use of the capsule and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 5, Aviles et al. discloses the coffee capsule (first chamber 14a) being disposed on a side of an inside of the water capsule (second chamber 14b) (‘940, FIG. 1).
Regarding Claim 6, Aviles et al. discloses the coffee capsule comprising a metallic container (‘940, Paragraphs [0021] and [0040]).  The container can have any shape including a frustoconical shape (‘940, Paragraph [0020]).  Although Aviles et al. does not explicitly disclose a UFO shaped container, the configuration of the claimed In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 7, Aviles et al. discloses the coffee capsule comprising an inner ring (membrane 40 having annular or washer like shape (‘940, Paragraph [0023]).
Further regarding Claim 7, the limitations “configured for keeping the coffee capsule from exiting the water capsule from its front side” are limitations regarding the intended use of the capsule and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 8, Aviles et al. discloses the capsule being made of polypropylene plastic material (‘940, Paragraph [0021]).
Further regarding Claim 8, the limitations “constructed via injection moulding” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Regarding Claim 17, Aviles et al. discloses the water capsule comprising a rectangular shape (‘940, Paragraphs [0020] and [0040]).
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aviles et al. US 2014/0161940 (cited on Information Disclosure Statement filed April 7, 2021) in view of Evgi EP 1 658 796 (cited on Information Disclosure Statement filed April 7, 2021) as applied to claim 1 above in view of Garcia Rios US 2019/0150657.
Regarding Claim 2, Aviles et al. is silent regarding a plurality of guides being disposed on the water capsule capable of keeping the water capsule centered while entering the coffee machine.
Garcia Rios discloses a capsule comprising a plurality of guides disposed on the capsule capable of keeping the capsule centered while entering the coffee machine (at enclosing member) (‘657, Paragraphs [0019]-[0020]).
Both Aviles et al. and Garcia Rios are directed towards the same field of endeavor of beverage capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aviles et al. and construct the water capsule with a plurality of guides on the water capsule in order to increase the correct centering between the capsule and the enclosing member of the coffee machine (‘657, Paragraph [0019]).
Regarding Claim 16, Garcia Rios discloses the guides being embossed, i.e. raised in relief from a surface, one the capsule (‘657, FIG. 2).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aviles et al. US 2014/0161940 (cited on Information Disclosure Statement filed April 7, 2021) in view of Evgi EP 1 658 796 (cited on Information Disclosure Statement filed April 7, 2021) as applied to claim 1 above in view of Kirschner et al. US 2008/0028946.
Regarding Claim 4, Aviles et al. is silent regarding an air pressure hole disposed on the water capsule.
Kirschner et al. discloses a capsule comprising an air pressure hole (outlet aperture 150) disposed on the capsule (‘946, FIGS. 4-5) (‘946, Paragraph [0031]).
Both Aviles et al. and Kirschner et al. are directed towards the same field of endeavor of beverage capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aviles et al. and incorporate an air pressure hole onto the capsule as taught by Kirschner et al. in order to allow the beverage to flow out of the cartridge to create a turbulent fluid flow to promote mixing (‘946, Paragraph [0031]).
Further regarding Claim 4, the limitations “configured to release air pressure once the coffee capsule is perforated during entrance of the water capsule into the coffee machine” are limitations regarding intended use of the capsule and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Claims 9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aviles et al. US 2014/0161940 (cited on Information Disclosure Statement filed April 7, 2021) in view of Evgi EP 1 658 796 (cited on Information Disclosure Statement filed April 7, 2021) as applied to claim 1 above in view of Miozzo et al. US 2020/0216256.
Regarding Claim 9, Aviles et al. is silent regarding the water capsule comprising between 25 to 100 ml of water.
Miozzo et al. discloses coffee pods a water volume of about 30-40 ml for espresso capsules (‘256, Paragraph [0004]), which falls within the claimed water volume range of 25 to 100 ml of water.
Both Aviles et al. and Miozzo et al. are directed towards the same field of endeavor of beverage capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aviles et al. and incorporate 30-40 ml of water, which falls within the claimed water volume range of 25 to 100 ml of water, since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art would incorporate the amount of water based upon the desired strength of coffee desired.  One of ordinary skill in the art would incorporate more water to dilute the beverage to make a less strong beverage and would incorporate less water to make a strong beverage.
Regarding Claims 18-19, Miozzo et al. discloses the coffee capsule comprising between 5-15 grams of ground coffee in powder form (‘256, Paragraphs [0003]-[0004]), which falls within the claimed range of between 5 to 20 grams or 7 to 12 grams of coffee in powder form.
Both Aviles et al. and Miozzo et al. are directed towards the same field of endeavor of beverage capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aviles et al. and incorporate 5-15 grams of prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art would incorporate the amount of ground coffee based upon the desired amount of coffee to be brewed.  One of ordinary skill in the art would incorporate more coffee to make more coffee on a volume basis and would incorporate less coffee to make less coffee on a volume basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Biesheuvel et al. US 2016/0068336 discloses a capsule comprising 4-11 grams of beverage ingredient (‘336, Paragraph [0019]).
Savage US 2015/0314955 discloses a capsule comprising a rectangular cup shape (‘955, Paragraph [0020]).
Koller et al. US 2014/0272018 discloses a capsule comprising a rectangular shape (‘018, Paragraph [0051]).
Deuber et al. US 2016/0325862 discloses a capsule comprising a rectangular shape (‘862, Paragraph [0027]).
Wong et al. US 2012/0251668 discloses a capsule comprising approximately 5 grams of roasted and ground coffee for making 30-200 mL of prepared beverage (‘668, Paragraph [0032]).
Hentzel et al. US 2016/0244237 discloses a capsule comprising a first compartment containing liquid milk and a second compartment containing instant coffee (‘237, FIG. 4) (‘237, Paragraph [0088]).
Trombley US 2016/0145037 discloses a capsule comprising a first compartment containing a liquid a second compartment containing a solid (‘037, FIG. 5) (‘037, Paragraph [0038]).
Blanc US 2008/0081089 discloses a capsule that is UFO shaped (‘089, FIG. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ERICSON M LACHICA/Examiner, Art Unit 1792